

	

		II

		109th CONGRESS

		2d Session

		S. 2343

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2006

			Mr. Pryor introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To authorize the Federal Emergency Management Agency to

		  provide relief to the victims of Hurricane Katrina and Hurricane Rita by

		  placing manufactured homes in flood plains, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Hope Housing Act of

			 2006.

		2.DefinitionsIn this Act—

			(1)the term

			 authorized placement means placing a covered manufactured home as

			 authorized by subparagraph (A), (B), or (C) of section 3(a)(1);

			(2)the term

			 base flood means the flood which has a 1 percent chance of being

			 equaled or exceeded in any given year;

			(3)the term

			 costal high hazard area means an area subject to high velocity

			 waters, including hurricane wave wash or a tsunami;

			(4)the term

			 covered civil action means a civil action against the Federal

			 Government for damages related to the flooding of a covered manufactured home

			 that is the subject of an authorized placement;

			(5)the term

			 covered manufactured home means a manufactured home purchased by

			 the Federal Emergency Management Agency during the period beginning on August

			 1, 2005, and ending on the date of enactment of this Act;

			(6)the term

			 Director means the Director of the Federal Emergency Management

			 Agency;

			(7)the term

			 flood means a general and temporary condition of partial or

			 complete inundation of normally dry land areas from—

				(A)the overflow of

			 inland or tidal waters; or

				(B)the unusual and

			 rapid accumulation or runoff of surface waters from any source;

				(8)the term

			 flood plain means an area which has a .2 percent chance of being

			 flooded in any given year;

			(9)the term

			 floodway means that portion of the flood plain which—

				(A)provides for the

			 discharge of the base flood so the cumulative increase in water surface

			 elevation is no more than 12 inches; and

				(B)is effective in

			 carrying flow, within which this carrying capacity shall be preserved and where

			 the flood hazard is generally highest; and

				(10)the term

			 manufactured home has the same meaning as in section 603 of the

			 Manufactured Home Construction and Safety Standards Act of 1974 (42 U.S.C.

			 5402).

			3.Emergency

			 housing for victims

			(a)Use of

			 Manufactured homes

				(1)In

			 generalNotwithstanding any other provision of law, including

			 section 9.13 of title 44, Code of Federal Regulations (or any corresponding

			 similar regulation or ruling), the Director may place a covered manufactured

			 home—

					(A)in a floodway or

			 costal high hazard area;

					(B)in a flood plain,

			 without elevating such home up to the base flood level; or

					(C)in a flood plain,

			 without complying with—

						(i)the

			 decision-making process required under section 9.6 of title 44, Code of Federal

			 Regulations (or any corresponding similar regulation or ruling); and

						(ii)the mitigation

			 requirements under section 9.11 of title 44, Code of Federal Regulations (or

			 any corresponding similar regulation or ruling).

						(2)Types of

			 useAny authorized placement shall be used to house an individual

			 displaced by Hurricane Katrina of 2005 or Hurricane Rita of 2005.

				(3)Promotional

			 materialsThe Director shall make appropriate changes to any

			 promotional materials to reflect, and otherwise publicize, the authorization in

			 this subsection.

				(4)Rule of

			 constructionNothing in this subsection shall be construed to

			 prohibit any other lawful use of a covered manufactured home.

				(b)Liability

				(1)In

			 generalIf the Director makes an authorized placement, a covered

			 civil action relating to the covered manufactured home involved in such

			 authorized placement may not be brought in any Federal or State court.

				(2)NoticeThe

			 Director shall provide any person to whom the Director provides a covered

			 manufactured home as part of an authorized placement with written notice

			 of—

					(A)the potential

			 risks associated with such placement; and

					(B)the limitations

			 on liability under paragraph (1).

					

